Citation Nr: 0815849	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  08-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 10, 2006 
for the grant of service connection for right knee post-
traumatic arthritis. 

2.  Entitlement to an effective date prior to March 10, 2006 
for the grant of service connection for right knee anterior 
cruciate ligament tear and medial and lateral meniscus tears. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active duty from January 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision, which granted 
service connection for right knee post-traumatic arthritis 
and right knee anterior cruciate ligament tear and medial and 
lateral meniscus tears.  The veteran appealed the effective 
dates assigned for service connection.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, VA Form 9, received in March 2008, 
the veteran indicated that he wanted to attend a hearing at 
the RO before a Veterans Law Judge. Therefore, the veteran 
must be provided an opportunity to present testimony at a 
Travel Board hearing at the RO before the Board may proceed 
with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.  All 
correspondence and any hearing transcripts 
regarding this hearing should be 
associated with the claims folder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



